DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 10/18/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Whalen et al. (U.S. Pub. No. 2020/0126031 A1).

Referring to claim 1, Whalen et al. disclose a method for modeling a temperature in a thermal package in a lane of commerce (Abstract; Figure 1B), comprising:
receiving weather data (para. [0047], [0050]-[0052], [0058]-[0060]; Figures 1A-1B);
selecting a weather model in accordance with an origin of a shipment, a destination of the shipment, and a date and a time of the shipment (para. [0047], [0050]-[0056]; Figures 1A-1B);
determining an estimated lane temperature for the shipment using a selected weather model, wherein the estimated lane temperature is an estimate of a temperature it actually experienced by the thermal package between the origin and the destination (para. [0052], [0056], [0060]; Figures 1A-1B);
determining a product temperature using a package model in accordance with the estimated lane temperature (para. [0059], [0061]-[0063], [0065]-[0066]; Figures 1A-1B);
determining a packaging to be used for the shipment from the product temperature (para. [0071]-[0074]; Figures 1A-1B); and
displaying a determined packaging in a user interface (para. [0072], [0086]; Figures 1A-1B & 3).
As to claim 2, Whalen et al. disclose a method for modeling a temperature in a thermal package in a lane of commerce (Abstract; Figure 1B), wherein the weather model includes weather data from previous shipments and current weather data (para. [0052]; Figure 1B).
Referring to claim 3, Whalen et al. disclose a method for modeling a temperature in a thermal package in a lane of commerce (Abstract; Figure 1B), wherein the weather model includes at least one of temperature, cloud coverage, precipitation, surface air pressure, solar radiation, normal irradiance, horizontal radiation, pressure, wind direction, surface wind, surface dewpoint, wet bulb temperature, relative humidity, apparent temperature, and wind speed (para. [0057]; Table of “Variables Used in Statistical Model”).
As to claim 4, Whalen et al. disclose a method for modeling a temperature in a thermal package in a lane of commerce (Abstract; Figure 1B), further comprising determining the estimated lane temperature for the shipment using a machine learning algorithm (para. [0005], [0067], [0084]; Figures 1B & 2).
Referring to claim 5, Whalen et al. disclose a method for modeling a temperature in a thermal package in a lane of commerce (Abstract; Figure 1B), further comprising determining the product temperature using a first order plus dead time model (para. [0065]-[0066]).
As to claim 6, Whalen et al. disclose a method for modeling a temperature in a thermal package in a lane of commerce (Abstract; Figure 1B), wherein the lane temperature estimates include at least one of past, present, and forecasted lane temperatures (para. [0052], [0056], [0058], [0060], [0066]; Figures 1A-1B).
Referring to claim 7, Whalen et al. disclose a method for modeling a temperature in a thermal package in a lane of commerce (Abstract; Figure 1B), further comprising using the package model to create a shipment scenario that imports the lane temperature estimate and selects from predetermined containers (para. [0071]-[0074]; Figures 1A-1B).
As to claim 8, Whalen et al. disclose a method for modeling a temperature in a thermal package in a lane of commerce (Abstract; Figure 1B), further comprising:
running shipment scenarios for a plurality of containers (para. [0062]-[0068], [0071]-[0074]; Figures 1A-1B); and
determining the packaging to be used for the shipment using the results of the shipment scenarios (para. [0062]-[0068], [0071]-[0074]; Figures 1A-1B).
Referring to claim 9, Whalen et al. disclose a method for modeling a temperature in a thermal package in a lane of commerce (Abstract; Figure 1B), further comprising:
generating time series data from the package model (para. [0071]-[0074]; Figures 1A-1B);
associating the time series data with a particular package, a particular origin a particular destination, and a service level shipped at a particular time and date (para. [0071]-[0074]; Figures 1A-1B); and
determining a risk associated with each of the shipment scenarios (para. [0049]-[0050], [0071]-[0074], [0090]; Figures 1A-1B & 2-3).
As to claim 10, Whalen et al. disclose a method for modeling a temperature in a thermal package in a lane of commerce (Abstract; Figure 1B), further comprising:
classifying the risk associated with each scenario (para. [0049]-[0050], [0071]-[0074], [0090]; Figures 1A-1B & 2-3); and
providing an indication of the risk in a user interface, wherein the risk indicates at least a possibility that the product will be harmed under a determined product temperature (para. [0049]-[0050], [0071]-[0074], [0090]; Figures 1A-1B & 2-3).
Referring to claim 11, Whalen et al. disclose a method for modeling a temperature in a thermal package in a lane of commerce (Abstract; Figure 1B), further comprising converting a maximum temperature, a minimum temperature, and a total time out of temperature into a qualitative determination of the risk associated with the shipment (para. [0049]-[0050], [0071]-[0074], [0090], Figures 1A-1B & 2-3; para. [0091]-[0094], Figure 7).
As to claim 12, Whalen et al. disclose a method for modeling a temperature in a thermal package in a lane of commerce (Abstract; Figure 1B), determining the weather model further comprising:
receiving the origin, the destination, a service level, the date and the time of shipment (para. [0049]-[0050], [0071]-[0074], [0090], Figures 1A-1B & 2-3; para. [0091]-[0094], Figure 7);
determining weather data for the shipment (para. [0049]-[0050], [0071]-[0074], [0090], Figures 1A-1B & 2-3; para. [0091]-[0094], Figure 7);
determining the lane data the shipment for the date and the time (para. [0049]-[0050], [0071]-[0074], [0090], Figures 1A-1B & 2-3; para. [0091]-[0094], Figure 7); and
applying a neural network machine learning algorithm to create the weather model (para. [0005], [0067]-[0068], [0084]; Figures 1B & 2).
Referring to claim 13, Whalen et al. disclose a method for modeling a temperature in a thermal package in a lane of commerce (Abstract; Figure 1B), wherein the neural network utilizes loss functions and optimizers to identify an ideal structure and parameters, wherein the loss function calculates a difference between the estimated temperature and the validation set of data, wherein the optimizer is a function that uses derivatives of the multi-dimensional surfaces to determine if a variable needs to be more or less heavily weighed (para. [0062]-[0074], [0090], Figures 1A-1B & 2-3; para. [0091]-[0094], Figure 7).
As to claim 14, Whalen et al. disclose a method for modeling a temperature in a thermal package in a lane of commerce (Abstract; Figure 1B), wherein the weather data comprises at least one of measurements of temperature, cloud coverage, precipitation, surface air pressure, solar radiation, normal irradiance, horizontal radiation, pressure, wind direction, surface wind, surface dewpoint, wet bulb temperature, relative humidity, apparent temperature, and wind speed, and wherein the weather data applies weights to each of the measurements (para. [0057]; Table of “Variables Used in Statistical Model”).
Referring to claim 15, Whalen et al. disclose a method for modeling a temperature in a thermal package in a lane of commerce (Abstract; Figure 1B), determining a package model further comprising:
ascertaining product temperature data and lane temperature data (para. [0052], [0056], [0060]; Figures 1A-1B);
determining if the package model within a specified temperature tolerance for the shipment (para. [0071]-[0074]; Figures 1A-1B).
As to claim 16, Whalen et al. disclose a method for modeling a temperature in a thermal package in a lane of commerce (Abstract; Figure 1B), wherein the package model accounts for an operating error of a container, an acceptable risk level, and an actual temperature of the shipment (para. [0049]-[0050], [0071]-[0074], [0090]; Figures 1A-1B & 2-3).
Referring to claim 17, Whalen et al. disclose a method for modeling a temperature in a thermal package in a lane of commerce (Abstract; Figure 1B), determining a packaging to be used for the shipment from the product temperature, further comprising:
determining an allowable risk for the shipment, wherein the risk accounts for high and low temperatures and durations allowed at temperatures outside that range for a product (para. [0071]-[0074]; Figures 1A-1B).
As to claim 18, Whalen et al. disclose a method for modeling a temperature in a thermal package in a lane of commerce (Abstract; Figure 1B), further comprising displaying risk levels in a user interface as one of a risk percentage, a color-coded evaluation, or as a yes/no indication (para. [0037], [0072], [0086]; Figures 1A-1B & 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2857